department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division number release date uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously provided you a report explaining the proposed revocation of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights that you accept our determination to revoke your organization’s exempt status by signing form 6018-a consent to proposed action you indicated we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning we have secured form_1120 for years ended cece eee qing le eee cee cee cee ee eee if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations government erotities division uil department of the treasury internal_revenue_service te_ge eo elizabeth ave independence mo taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lfa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year petiod ended explanation of items issues whether the organization is a domestic fraternal society order or association operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes whether the organization’s activities meet the exempt_purpose of an organization exempt from tax under internal_revenue_code sec_501 whether the sales of pulltabs by the organization are subject_to wagering and excise_taxes issue facts is a bar and grill open to the general_public the organization is a subordinate lodge of the also doing business as bar grill in with between and members at fair_market_value the acquisition price was for an on going business that was a the bar and grill was acquired by the current owner mr occurring in subordinate lodge of the recognized as exempt under internal_revenue_code sec_501 the purchase of the business included an existing_building and all associated property of the business ail of the business's assets belong to the organization's balance sheets for assets or liabilities except for a small equipment purchase in and a review of showed that the organization did not have any property the examination of the organization’s form_990 for in the amount of dollar_figure with the final purchase is an organization the and and _ in the previous owner had become affiliated with the subordinate under the lodge_system through a registration change filed with the missouri secretary of state upon completing the registration change with the missouri secretary of state the current owner started having monthly meetings for the members and maintaining minutes of these meetings and was recognized as a lodge or continued the affiliation with the parent organization in and form 990's and the review of the the examination of the statements showed that there were no membership dues receipts the subordinate lodge has not retained any membership records these records were requested from the parent lodge by the president and by the service but were not provided the president stated that the membership fees are paid_by the subordinate lodge to the national headquarters in addition to an annual participation fee the members receive no benefits from the organization and the members have no common ties or objectives as reason for their membership income and mr the owner is the president of the board_of directors the three members of the board_of directors fisted on the missouri secretary of state’s annual registration report are the three reported members of the board_of directors for the parent organization the three board_of directors members have not attended any meetings conducted by the subordinate lodge form 886-arev department of the treasury ep ry - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items the organization did not make any disbursements in literary educational or fraternal purposes the organization's constitution and bylaws dated not specify that all earnings must be devoted to religious charitable scientific literary educational and fraternal purposes for religious charitable scientific or do a review of the organization's income statements for the income was attributed to member sales and of the sales were to nonmembers according to the president the sales are accounted for as member or nonmember at the time of sale on the business's cash register the organization does not maintain any records such as a sign in sheet with which to verify this percentage the income reported on the organization’s liquor sales and a small percentage of revenue from jukebox and video game sales the income reported for included these same revenue sources in addition to income from the sale of pulltabs showed that approximately of form_990 consists of food and and the parent organization’s constitution and bylaws state that the organization's purpose is to promote fellowship among all living beings respectfully to encourage the elimination of prejudice and help unify divergent groups in the overail interest of american democracy to orientate our youth with full knowledge of responsibilities as well as privileges of citizenship through the wisdom of our seniors to assist the underprivileged and well deserving by maintenance of sponsoring educational opportunities and by providing monetary grants and awards toward their wellbeing overall to fully support the effort of drug free america to encourage compassion for every fellow man woman and child in distress and or deserving law internal_revenue_code sub sec_501 provides an exemption for domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits income_tax regulation sec_1_501_c_10_-1 provides that an organization will qualify for exemption under sec_501 if sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes it is a domestic fraternal beneficiary society order or association described in internal_revenue_code sec_501 provides an exemption from taxation for fraternal beneficiary societies orders or associations operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents in national union v marlow 374_f_775 a fraternal beneficial society was defined as one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged the court in 24_tc_891 reversed on other grounds 236_f2d_509 3rd cir concluded that an organization had not established its exemption as a fraternal beneficiary society because members lacked a common tie to qualify for the exemption an organization must be fraternal here only the active members comprising less than per cent of the form 886-arev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer schedule no or exhibit year petriod ended explanation of items department of the treasury - internal_revenue_service - total membership of the post had a common tie they of course had the bond of having formerly served in the polish army but approximately per cent of the total membership of the post were social members who were not ex-members of the polish armed_forces and who had nothing in common with the active members or with each other an organization cannot be classed as fraternal where the only common bond between the majority of the members is their membership in that organization 19_tc_240 provided that the requirement of common ties and objectives is not satisfied merely by a recitation of such purposes in the association’s constitution or bylaws it is necessary that the stated purposes be implemented or accomplished by specific acts the tax_court denied exemption to an organization whose constitution called for among other things the promotion of civic enterprises in the community it engaged in no civic or charitable activities during the period under review the court in 2_f2d_367 e d mo stated that by the ‘lodge system’ is generally understood as an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to ritual government’s position the organization is not a domestic fraternal society because the members do not have a common tie or objective the only common bond between the members is their membership in the organization the members do not possess a similar calling avocation or profession and are not working in unison to accomplish some worthy object through their actions the organization is not operating_under_the_lodge_system the subordinate lodge is a member of the parent organization through the payment of dues and an affiliation fee the annual membership dues are paid_by the subordinate lodge not the members the term membership dues implies that each member pays a fee for membership because they place a value on their association with the organization and that there are rights privileges or benefits associated with membership the organization does not have a set meeting schedule and there are no rituals associated with the meetings the organization does not have a representative form of government because the members have no voice or voting rights in the business operation of the organization or the net_earnings expenditures and the officers have no authority to conduct business on behalf of the organization and they are not selected or elected by the membership the organization does not devote its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes the current owner purchased an ongoing business with the intent to profit on the investment all assets and net_earnings of the organization belong to the owner upon the change in ownership the prior owner retained the organization’s net_earnings from the sale of the assets and goodwill of the organization the manner in which the organization was purchased illustrates that the intent of the owners is to operate a for profit business with the objective of increasing their own net_worth conclusion the organization is not a domestic fraternal society operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes the organization does not qualify for exemption under sec_501 of the internal_revenue_code and their tax exempt status should be revoked form 886-acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items issue do the organization’s activities meet the exempt_purpose of an organization exempt from tax under internal_revenue_code sec_501 facts were a halloween party a new years party and a christmas canned food drive for meals a review of the organization's minutes of the monthly meetings established that the organization's activities in on wheels for which cans of food were collected in the organization hosted a surprise birthday party and a pool tournament which was in lieu of a cowboys and indians party and organized a chili cook- off contest all of the activities were open to the general_public and the organization did not conduct any activities which were exclusive to the members a review of the organization's form_990 for accomplishments the organization’s income statement showed that all expenses were for the operation of the bar and restaurant there were no exempt_purpose_expenditures showed that there were no program service and the organization's purpose as stated in their constitution and bylaws is provided in the fact section under issue law 19_tc_240 provided that the requirement of common ties and objectives is not satisfied merely by a recitation of such purposes in the association’s constitution or bylaws it is necessary that the stated purposes be implemented or accomplished by specific acts the tax_court denied exemption to an organization whose constitution called for among other things the promotion of civic enterprises in the community it engaged in no civic or charitable activities during the period under review government’s position the organization's activities do not meet the purpose of an organization exempt under internal_revenue_code sec_501 the organization did not engage in any activities during accomplish the stated purpose of the organization the operation of a bar and grill open to the general_public and in direct competition with similar businesses that are for-profit is not an exempt purposes activity and to social and recreational activities have traditionally been considered a type of activity in which fraternal organizations engage along with other purely fraternal activities the operation of a bar and restaurant is an acceptable social and recreational endeavor when the fraternal members' participation has a substantial causal relationship to the exempt_purpose of the organization however since the organization does not conduct any other fraternal activities and there are only to members the operation of a bar and grill for the purpose of serving the general_public is not an acceptable social activity because it can not be deemed to be fraternal for the members based on a review of the organization’s income statement the provided expense invoices the form 990’s for the operation of a bar and grill open to the general_public and the minutes it was determined that the primary activity of the organization is and conclusion form 886-acrev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items the organization’s activities do not meet the purpose of an organization exempt from tax under sec_501 of the internal_revenue_code and their tax exempt status should be revoked issue facts the organization started selling pulltabs in return for wagers and form 11-c occupation tax and registration return for wagering with the internal_revenue_service for their sales of pull-tabs the organization did not file form_730 monthly tax law internal_revenue_code sec_4401 imposes an excise_tax on each person engaged in the business of accepting wagers equal to dollar_figure percent on the amount of all wagers placed with him internal_revenue_code sec_4411 imposes a special tax of dollar_figure per year to be paid_by each person who is liable for the tax imposed under internal_revenue_code sec_4401 or dollar_figure per year if the wagers are authorized under state law internal_revenue_code sec_4421 and sec_44_4421-1 provide that a wager is a bet made on a sports event or contest placed with a person in the business of accepting wagers placed in a wagering pool on a sports event or contest if such pool is conducted for profit and placed in a lottery conducted for profit revrul_57_258 1957_1_cb_418 holds that a pull-tab game is essentially nothing more than a type of punch board game that falls within the meaning of the term lottery as used in internal_revenue_code sec_4421 and as such is subject_to the wagering taxes imposed by sec_4401 and sec_4411 of the internal_revenue_code sec_44_4412-1 provides that every person required to pay the special tax imposed by sec_4411 shall register and file a return on form 11-c sec_44_4901-1 provides that no persons shall engage in the business of accepting wagers subject_to the tax imposed by sec_4401 until he has filed a return on form 11-c and paid the special tax imposed by sec_4411 likewise no person shall engage in receiving wagers for or on behalf of any person engaged in the business of accepting wagers untii he has filed a return on form 11-c and paid the special tax imposed by sec_4411 the tax_year begins july and ends june of the following calendar_year treasury regulation sub sec_44_6011_a_-1 provides that every person required to pay the tax on wagers imposed by sec_4401 of the code shall make a return on form_730 in accordance with the instructions and regulations for each month whether or not liability has been incurred treasury regulation sub sec_44_6071-1 provides that the form_730 shall be filed on or before the last day of succeeding month for which the return is being filed and the form 11-c shall be filed on or before july for the one year period starting on july form 886-arev department of the treasury pp ry - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items revrul_77_51 1977_1_cb_346 holds that in view of the enactment of irc the delinquency and fraud penalties imposed by sec_6651 and sec_6653 now sec_6663 may be assessed and collected for failure_to_file wagering forms and 11-c and pay the required taxes government's position the organization is required to file form 11-c and form_730 and is liable for the excise and special taxes also the organization’s employees including the owner may not sell pulltabs unless they file the form c with the service the organization must maintain accurate records detailing the pull tab sales for each month the organization did not show reasonable_cause for failing to file and pay the required forms and taxes and is liable for the penalties conctusion the organization must file the form_730 monthly tax_return for wagers and form 11-c occupation tax and registration return for wagering with the internal_revenue_service for their sales of pull-tabs conclusion summary the organization is not a domestic fraternal society operating_under_the_lodge_system the organization does not devote its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes and the organization’s activities do not meet the purpose of an organization exempt from tax under sec_501 of the internal_revenue_code consequently the organization's exempt status is being revoked effective the organization must file the form_730 monthly tax_return for wagers and form 11-c occupation tax and registration return for wagering with the internal_revenue_service for their sales of pull-tabs the organization does not qualify for exemption under c of the internal_revenue_code because the organization receives more than percent of its gross_receipts from non-members on a continuous and recurring basis the organization does not qualify for exemption under c of the internal_revenue_code because it is not an organization operated primarily for the promotion of social welfare whose primary activity is operating a social_club for the benefit pleasure or recreation of its members the organization is carrying on a business with the general_public in a manner similar to organizations which are operated for profit 1am requesting that you file forms for the tax years ending and if you agree with my recommendation to revoke the exempt status of your organization please mail the returns along with form 6018-a to me so that may process them am also requesting that you file the forms 11-c for through and the forms for itis not in the government's best interest to collect the and wagering taxes due on the form_730 for the years under examination due to the deminimis tax_liability the forms and the instructions for completing the forms are on the irs web site at http www irs gov formspubs index html if the organization does not agree with the recommendation to revoke their exempt status please contact the agent at your earliest convenience to discuss the reasons that you think that your exempt status should be retained form 886-a rev department of the treasury - internal_revenue_service page -6-
